1 N.Y.2d 842 (1956)
In the Matter of Capitol Distributors Corp., Judgment-Creditor-Appellant,
v.
2131 Eighth Avenue, Inc., Judgment Debtor. Manufacturers Trust Company, Judgment-Creditor-Respondent.
Court of Appeals of the State of New York.
Argued November 15, 1955.
Decided June 7, 1956.
Harvey M. Lifset and Samuel G. Litwin for appellant.
Stephen P. Duggan, Jr., Charles J. Colgan and Donald F. Malin, Jr., for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.